DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the arguments filed on 6/1/22.
	Claims 1-18 are pending. 

Response to Arguments
	The applicant argues impermissible hindsight to re-define terms beyond their clear meaning with respect to the Office action deeming Fig. 3B AD1, AD2, and AD3 are nodes, yet, as the applicant argues “neither the word “node” nor any analogue thereof is ever once mentioned through the entirety of Chung.” The applicant further argues that absence of a word “list” fails to make the alleged “nodes” of Chung into a “node list.” Upon further consideration, the examiner respectfully disagrees. With respect to Fig. 3B as listed on p. 15 of Applicant’s arguments, listed are three interconnected nodes, each in an ordered, and sequential list of nodes; e.g., AD 1 is listed as intermediate to AD 2 and AD 3 with respect to node interconnections 320 and 322.  The specification does not redefine “list” in a way that does not include the ordered “AD 1,” “AD 2,” and “AD 3” as taught by Chung; nor does the specification redefine “node” to not include the intersecting, interconnected “AD 1,” “Ad 2,” and “AD 3.”
	Similarly, the applicant argues “Put another way, the Office Action might point to instances of apples, but that does not magically bring into existence an inventory control system for the apples.” Upon further consideration, the examiner respectfully disagrees. Clearly, the cited reference does not merely describe an independent set of nodes (i.e., “apples”), but rather lists them in an ordered faschio in an interconnected, intersectional manner that fully describes “AD 1,” “AD 2”, and “AD 3” as, literally, nodes. And as further explained below, the Office action does not rely on Official Notice to make this teaching clear.  To be clear, Fig. 3B of the cited references discloses more than mere “apples,” and, rather, discloses a plurality of nodes, each in a listed sequence of communication, such as from AD 1 to AD 2 and to AD 3.
	Further, the applicant continues the argument that “Figure 3B’s AD 1, AD 2, and AD 3 are just a bunch of strewn cross-domain frames, and as such, in no way brings into existence a node list to keep/manage inventory of those frames and is in fact missing that (i.e., node list) feature/element.” Upon further consideration, the examiner respectfully disagrees, for reasons made clear above. 
	Further, the applicant argues “The Office Action seems to be attempting to take Official Notice without the required formalities, by asserting the existence of cross-domain frames somehow necessitates a node list, which is the epitome of impermissible hindsight and impermissibly reengineering a reference in hindsight.” Upon further consideration, the examiner respectfully disagrees. The Office action has in fact not taken Official Notice (see 2144.03). Rather, the cited reference discloses, literally, “node” and “node list” based on the ordinary and customary meaning of “node” and “list,” such as according to the dictionary definitions:
Node: a point at which subsidiary parts originate or center (Node Definition & Meaning - Merriam-Webster)
List: a simple series or words or numerals; an official roster (List Definition & Meaning - Merriam-Webster)
Further, the applicant has not persuasively argued that the above described “AD 1” and “AD 2,” for instance, are not each a “node” and the ordered interconnections of “AD 1” and “AD 2,” for instance, are not a series of the respective nodes. 


	With respect to the rejections under 35 USC 112, the applicant argues support throughout the specification for the specific hardware structure for top level listening (or TLL) component. Upon further consideration, the examiner respectfully disagrees. Nowhere does the applicant describe in the arguments any specific and necessary structure for the TLL component, such as described by the applicant on p. 21 of the arguments:  “The TLL component 153 may listen for post messages from the frame buster and/or execute components provided via post messages.” As such, the TLL appears to be nothing other than software. Further, the applicant seems to argue, at best, that “the SBWC component 935, which includes subcomponents like the TLL” (Arguments, p. 25); however, here again, the TLL merely encompasses software and does not provide the necessary and specific, corresponding structure. The claim as recited as invokes 112f/6th paragraph interpretation and must correspond with the specific structure within the specification or otherwise be rejected with a 112b/2nd paragraph rejection for lacking the corresponding structure.  Just because, as the applicant argues, the software modules such as the “TLL” may be “stored physically” (Arguments, p. 25) does not provide the sufficient structure.  In sum, the software (eg., TLL) described here and in the 112 interpretation below are interpreted as software and the applicant has not demonstrated the necessary and specific corresponding structure and, absent any demonstration, the applicant may consider amending the claim so as to not invoke 112f. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the event that this application includes one or more claim limitations that use the word “means” (“means to process…” and “means to issue…”), Examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term "means" or generic placeholder associated with functional language, unless that term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., "filters"), or (2) otherwise modified by sufficient structure or material for achieving the claimed function. Similarly, examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term "step for" unless that term is modified by sufficient acts for performing the claimed function. See in the claim the recited “means to store” and “means to including,” as exemplary of “means” limitations invoking 112 interpretation. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The interpretation applies to claims 1 to 18.  Claim 17 in addition to claims 1, 16, and 18, at least, recite one or more of the following (or similar) limitations: “top level listening component is structured as…,” “frame escaping component is structured as…,” “a second frame structured as…,” “a first frame in the webpage to obtain…,” “a top level event listener for…,” “the top level event listener is structured as …,” “the frame busting component is structured as…,” “an executable frame querying component structured as…,” “a frame event listener for messages…,” “the frame event listener is structured as …,” “an executable expandable payload rebuilding component structured as…,” “the top level listening component is further structured as…,” “a buster event listener for messages…,” and “the buster event listener is structured as …”  For instance, claim 17 recites “a top level listening component” that is provided “to a top level of a web page,” but there is no mention of sufficient structure modifying the “top level listening component.” The applicant appears to have amended the claims generally using “structured as” in place of “configured to,” for instance, however, such transition words (e.g., for”) or phrase (e.g., configured to” or “so that”) are similar and convey the same transition meaning. It is not necessary that a particular format be used to invoke 35 USC 112(f) and the applicant has failed to argue that “structured as” is not another, similar linking words or phrases.  
Thus, each of the independent claims (claim 1 and 16 to 18, and corresponding dependent claims) are interpreted based on the 112f or sixth paragraph rationale along with their corresponding dependent claims. Claims 8, 9, 10, 11, 12, 13, 14, and 15 also recite similar limitations and is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations of claims 1 to 18 including the various “component” or “listener” modules including, at least, “top level listening component,” “frame escaping component,” “a second frame,” “a top level event listener,” “the top level event listener,” “the frame busting component,” “an executable frame querying component,” “a frame event listener,” “the frame event listener,” “an executable expandable payload rebuilding component,” “the top level listening component,” “a buster event listener,” “component collection means,” and “the buster event listener” (any remaining limitations are listed above) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim(s) and its/their corresponding dependent claims is/are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
That is, a review of the specification fails to uncover the corresponding structure, material, or acts that perform the claimed function. 
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


In addition, the following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 6, 8, 9, 10, 11, 12, 13, and 16-18 recite(s) a plurality of limitations including "at least one processor" in multiple locations and also recites “a processor” which appears to be referenced by “the processor.” It is unclear whether or not the various recited “at least one processor” refer to the same, new, or different processor(s). Even further, it is not clear whether “at least one processor” is intended to refer to the previously recited “a processor.”  There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required.
Claim 3 recites “a message” which has already been recited in independent claim 1.  There is insufficient antecedent basis for this limitation in the claim because “a message” has previously been defined and it is unclear to which message that “a message” recited in claim 3 refers. Furthermore, claim 2 recites ”a frame” but previously within the claim(s) recite(s), e.g., “a first frame” and a “second frame,” and therefore it is unclear to which frame or frames that “a frame” recited in claim 2 refers (antecedent basis issue). Based on a similar rationale, claim 4 recites “a node list identifier” but previously within claim 1 recites “a node list identifier,” and therefore it is unclear whether the recited “a node list identifier” of claim 4 is the same or different reference, thus lacking antecedent basis. Similarly, the independent claim(s) recite(s) “a node list datastructure” but goes on to recite elements referring to a “node list,” such as a “node list identifier,” and therefore it is unclear to which “node list” that “node list identifier” refers (i.e., only a “node list datastracture” has previously been recited). Similarly, claim 4 recites “the node list” but does not previously within the claims recite “a node list” (i.e., antecedent basis). 

The prior art rejections are reiterated from the prior Office action (see below). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 20120084641, Herein “Chung”).
Regarding claim 1, Chung teaches a webpage frame expanding display apparatus (apparatus (fig. 7); see also processor-based system [0059] for expanding content of a first frame (e.g., AD 1) into content of a second frame (e.g., AD 2 of from 654) via various communication modules, components, and listeners, such as 504, 506, 658 and 612 (fig. 6)), comprising:
at least one memory (computer readable medium (fig. 7));
a component collection in the at least one memory (communication channels (fig. 3B); APIs corresponding with frames [0048]; module to receive messages from the frame in a serialized form and made executable [0049]);
at least one processor disposed in communication with the at least one memory (processor [0059]; figs. 3 to 7), the at least one processor executing processor-executable instructions from the component collection (receiving serialized instructions for performing a webpage ([0049] to [0052]); for instance, receiving a list of allowed functionalities for content [0052]), including: the component collection storage structured with processor-executable instructions (figs. 5 to 7 – processor controlling the component collection in memory; processor ([0059[ and [0069])) comprising:
provide, via at least one processor, a top level listening component to a top level of a webpage (a host page may receive a request for hosting ad content, further involving hosting ad content in a first frame and coordinating the expansion of content to a second frame based on a first frame and via coordination by the host page ([0028; figs. 2, 3A, 3B, 4, 5, and 6); furthermore, a communication channel between a host page and at least one frame (e.g., iframe) [0032]; fig. 3B shows communication 314 between the host page and iframes; the top level being the host webpage which has control to control (e.g., listen for inter-frame messages) one or more frames for receiving ad content [0042]; see also communication channel 554 (fig. 5); for instance, the host page may manage requests from ad content for expanding or passing content between frames ([0038] to [0043])) in which upon webpage loading the top level listening component is structured as to create a node list datastructure (e.g., listen for ad request to expand content into multiple frames, such as by requesting with permission granted to expand into multiple frames ([0036] to [0040]); as such, a node list may be rendered of multiple frames, such as frames passing content from one to another [0038]; the node list of Fig. 3B being a list of datastructures such as involving communication channels between frame nodes (see also [0038] to [0043])) of first level frames in the webpage (the host page can act as a place holder for potential ads such as using cross-domain frame communication [0029], including a datastructure list of frames including frame 1, frame 2, and frame 3 (fig. 3B); the host web page is configured to generate frame(s) and communication channel(s) between each frame and the host web page so that the frame can communicate with the host page and the host page can communicate with the frame(s) ([0043] and [0044]; node list of frames such as AD 1 and AD 2 corresponding with frames 552 and 556, respectively (fig. 5); furthermore, monitor a first cross-domain frame and a second cross-domain frame [0062]; create a node list including child frames or nodes 304, 306, and 308 (fig. 3B); frame references [0037]);
structure, via at least one processor, a first frame in the webpage to obtain an expandable display payload that includes a frame escaping component (expandable display payload such as the first frame may receive ad content that is expandable in that it may be expanded into the host and/or to other frames within the host page ([0054] and [0055]); expandable content such as ad content that can be inserted into a generated first frame [0029] including a frame escaping component such as generate within the first frame a communication channel that may be crated to allow the first frame to communicate requests such as expanding or communicating content to a second frame via and within the host webpage [0032] and communication channel 558 (fig. 5) configured to spawn content to a second frame ([0024] and [0034]); e.g., iframe 304 (fig. 3B); frame 552 (fig. 5) configured to receive web content to the first frame 304 (fig. 3A); furthermore, receive content in a first frame from a web domain [0064] wherein software module may be included within the first frame to monitor requests from the web domain such as whether to command the first frame to generate a second frame ([0061] to [0066]); furthermore, frame 652 receives web page content which is expandable to newly created frame 654 corresponding with AD 2 (fig. 6); see also listing and communication modules, e.g., 504, 506, 658, 656, etc. (fig. 6)), in which the frame escaping component is structured as including:
generate, via at least one processor, a unique frame identifier associated with the expandable display payload (a reference location (i.e., frame identifier) in the host page for the first frame which can be passed to the second frame [0037] and corresponding with webpage content received by the first frame; in addition, associate a token identifier with the received content of the frame [0048]; furthermore, identify a first frame associated with the expandable content which may be expanded into a second frame ([0061] to [0067]));
create, via at least one processor, a second frame (create a second inter-frame communication channel and a second cross domain frame ([0033] and [0034]); spawn a child cross-domain frame within the host page [0054]) structured as to obtain a frame buster payload that includes a frame busting component (the first frame may provide a payload including, e.g., ad content to the second frame [0054]; create a second frame [0054]; as for frame buster payload, the second frame receiving content spawned by the first frame [0034]; in addition, configure a second cross-domain frame [0033] that includes a cross-domain communication channel [0034] and is configured to receive content spawned by the first frame [0034] further based on passing data between the frames and even further based on reference locations for the first frame and the second frame [0035]; in addition, a frame busting component such as synchronization code for synchronizing content between frames [0056]; communication between the first and second frame [0068] may comprise passing data (e.g., payload) from the first frame to the second frame [0063], furthermore, a second frame 654 can be created to receive content from first frame 652 (fig. 6) wherein the second frame is spawned to order to initiate an expanded interactive ad between the first frame and the second frame such as by creating the second frame for the first frame to pass ad content to the second frame [0038]; as for frame busing component, second communication channel [0034], creating a secure communications channel that passes and receives data between frames via the host page [0035] and the second communications channel is created between the first and second cross-domain frames in the host page [0055] further including APIs which may be inserted on either side of the communications channel, both inside the cross-domain frame and outside the frame [0045]); and
add, via at least one processor, a top level event listener for messaging to and from the top level listening component (the host page can broadcast and receive messages to and between the frames, which are configured to listen for and send the messages; furthermore, each frame uses APIs provided to communicate (e.g., bi-directionally) over the frame channels ([0039] and [0045]), further including event handlers [0047] and also fig. 3B shows frame 304 listening to messages from the host page via communication channel 314; furthermore, listen to messages from the host page so that the frames may communicate with each other [0035]; messages are based via and from the host page (e.g., 658 or 656 of fig. 6; 554 of fig. 5); further, communications channel 314 to listen for messages to and from the frames (e.g., the second frame 306 (fig. 3B)) and also configured to listen to messages to and from the first frame 304 (fig. 3B));
in which the top level event listener is structured as, upon receiving a message from the top level listening component (software configured to receive and send messages to/from each frame node ([0060] and [0061]); fig. 3B and 6 - communication between host page/frame and Ad content frame nodes), including:
determine if the message is a type of expandable display payload, and prevent using the message if it is not a type of expandable display payload (if the requesting content is expandable into the host page for displaying, then display the content such as by negotiating against the payload from being displayed such as as a video if it may not be expanded into the host page [0036]);
determine, via at least one processor, a unique frame identifier specified in the message from the top level listening component (the host page may pass a reference location for the frames which may be passed to a respective frame [0037]; the host page makes a call for ad content, activating the frame-host communication channel [0061] and also creating a frame-frame communication channel identifying both the first frame and the second frame [0062]; furthermore, message frame identifiers such as a reference location for the first frame which can be passed via the host page to the second frame, and vice versa [0037], thus receiving an identifier of the second frame identified from the host page (see also communication channels of figs. 5 and 6));
verify, via at least one processor, that the unique frame identifier specified in the message from the top level listening component matches the generated unique frame identifier (having created the second inter-frame frame and inter-frame communications channel [0038] and corresponding frame reference identifiers, determine the reference location for content to be transmitted from the first frame to the second frame [0037]; in addition, further involving verifying that the sending frame identity matches the expected identity using security tokens [0048]; for instance, the tokens may be shared between the APIs of the respective frames across the communication channel to verify the requested communication [0048]; in addition, determine whether the first and the second frames are identified with the same domain [0064]; furthermore, ad content that is configured to expand upon a specific event may do so by communicating an intention to expand to the host webpage and the host webpage may programmatically expand the cross-domain first frame to accommodate the expanded ad content [0044] such as be inserting code on either side of a communication channel including the first frame and the second frame ([0045] and [0054]));
determine, via at least one processor, a node list identifier of a first level frame in the webpage specified in the message from the top level listening component (upon determining a reference for the second frame of the frame list, send a reference for the content from the first frame to the second frame wherein the second frame is identified from among a plurality of frames (i.e., nodes) maintained and listed within the host page [0064]; see plurality of frames or nodes in fig. 3B); and
send, via at least one processor, a message to the frame busting component with the determined node list identifier (based on the frames being identified, subsequently send a reference for the content from the first frame to the second frame [0064]; furthermore, send data over a communication channel including a reference location for the first frame that can be passed to the second frame, and vice versa [0037]; furthermore, maintain a list of interactions that are possible between certain frames [0052]); 
in which the frame busting component (additional code may be inserted on either side of the communications channel (e.g., in the first frame and the second frame), both inside a cross-domain frame and outside the frame, in the host webpage, [0045], such as in the receiving or second frame (fig. 3B); in addition, frame communication channel (fig. 6)) is structured as including:
determine, via at least one processor, the unique frame identifier associated with the expandable display payload (several ways of determining that the identifier is associated with the expandable display payload, including identifying the same or different frame, identifying a reference for the content from the first frame [0064], and determining correspondence between tokens of each respective frame ([0067] and [0068]); furthermore, tokens identifying the frames associated with the content shared between frames [0048]; in addition, frame content of a first frame is identified to be provided to a second frame [0038] further including identified allowed functionalities for content inside the first cross-domain frame [0052]);
generate, via at least one processor, an executable frame querying component structured as to facilitate querying first level frames in the webpage to determine which first level frame contains the expandable display payload using the unique frame identifier associated with the expandable display payload (identify the first frame as the sending frame, such as involving communication channels to determine whether, for instance, AD 1 requests to communicate ad content to frame 306; the host page (e.g., communication channels 320, 322, and 324) queries the frames to determine content/payload corresponding with each respective frame identifier (e.g., frame identifier corresponding with frame 304) and manages requested transmission of a particular (i.e., queried) first frame to a second frame (fig. 3B); even further, query (e.g., using heart-beat messages across channels) to monitor the condition of the frames [0050]; furthermore, send a reference query from the second frame to the first frame so that the first frame can communicate the data to the second frame ([0063] and [0064]) of the multiple first level frames in the web pages including a plurality of child frames [0054]; furthermore, identify the sending frame which is requesting to transmit data to a second or other child frame using certain security measures [0055] including checking to see if the queried first level frame is determined to contain valid expandable payload [0048]);
send, via at least one processor, a message to the top level listening component with the generated executable frame querying component (APIs may be generated to be either inside or outside of the frames; if outside the frame, then an API, for instance, may manage communications among frames [0045]; in addition, to the top level frame (e.g., the host page) particular modules may be added, such as the ability for the host webpage to perform actions on the first frame such as to listen for requests from the first frame to, e.g., share content with the second frame [0053]; he host page via the generated cross domain channels as requested from the first frame can synchronize content between frames to provide coordinate rendering of the content [0056] such as by querying or checking for requests for content to be transmitted from a particular frame, such as being activated by the frame ([0061] and [0062]) or transmitting content via the host page ([0063] and [0064]) such as via a host page security component [0065]); and
add, via at least one processor, a frame event listener for messaging to and from the frame escaping component (within the second frame or within the host page, add a message listener API inserted inside the second frame for providing secure inter-frame communication [0045]; listen to messages indicating request to transmit content from a first frame, for instance, such as by listening for certain content determined to be valid for transmission in an inter-frame manner [0067]);
in  whichthe frame event listener is structured as, upon receiving a message from the frame escaping component, including:
determine, via at least one processor, the node list identifier specified in the message from the frame escaping component (from among the node list of frames (fig. 3B) determine from the first frame communication a reference location for the first frame that can be passed to the second frame [0037]);
generate, via at least one processor, an executable expandable payload rebuilding component (rebuild the ad content which may be serialized via the host page from the first frame to the second frame [0049]; furthermore, generate in the host page generated code via a request from the first frame to provide a secure inter-frame communications channel thereby securely recreating content requested by the first frame in the second frame; furthermore, an API may be inserted in the host page to manage (e.g., rebuild) the transmission of content from the first frame to the second frame [0045]) structured as to facilitate rebuilding the expandable display payload in the top level of the webpage (e.g., rebuilding the serialized data [0049]; e.g., security protocols and communications management by the host page to manage the transmission and rebuilding of the content requested from the first frame to be rendered in the second frame [0045]; furthermore, the executable rebuilding component can rebuild serialized content received from the first frame to be rebuilt within the second frame [0049]) using the node list identifier (the host page code inserted into the host page as a result of the first frame’s request for communication to the second frame [0045], the first frame identifying a particular frame to receive the communication from among a list of possible frames (e.g., second frame, third frame, etc. ([0054] and [0058])) a specific frame identifier to receive the payload, including the identifier) specified in the message from the frame escaping component (the message from the first frame to the second frame specifying via the host page the identity of the recipient frame (e.g., second frame) and the payload ([0055], [0056]); furthermore, via the frame-host communication channel and/or the frame-frame communication channel [0059]); and
send, via at least one processor, a message to the top level listening component with the generated executable expandable payload rebuilding component (using the communication channel [0059], pass serialized content that can be executed via the host processing component [0049]); 
in which the top level listening component (host 414 (fig. 4); communication channel creator, e.g., 504 and 506 (fig. 5); frame creator 610 and, in particular, communication channel creator 504 and 506 (fig. 6)) is further structured as including:
add, via at least one processor, a buster event listener for messaging to and from the frame busting component (fig. 3B shows the host page receiving/listening for messages from the second frame in addition to the first frame (fig. 3B); the host listens for messages from the second frame, such as via the security component connection 658 and 656 (fig. 6) and via the host page communication channel, e.g., 314 and 320 (fig. 3B); the host page listens for messages from the second page such as messages passed to the host page from the second frame [0035]);
in which the buster event listener is structured as, upon receiving a message from the frame busting component (upon establishing communication channels, e.g., 314 and 320 (fig. 3B)), including:
execute, via at least one processor, an executable component provided in the message from the frame busting component (code within the host page control communication between the first and second frames, such as to execute security commands involved in determining the transmission of content or payload between frames [0045]; the host page upon receiving a request from the first frame may generate a second frame ([0032] and [0033]) and, subsequently, the second frame can communicate with the first frame by passing communications to the host page, which passes the communications to the first frame [0035]; furthermore, execute instructions to transfer content between frames, such as from a first frame referenced by a second frame via the host communication channel and frame-frame communication channel ([0061] to [0064])).

Regarding claim 2, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which a frame is an iframe (cross domain iframe [0026]; content from domains is served to iframes in addition to the host page [0027]; iframe ([0028], [0033], [0042], [0043])).

Regarding claim 3, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which a message is a post message (messages sent between iframes (fig. 3B) such that a host page may receive the post message because it is accepted because it is from a trusted source ([0046] and [0048])).

Regarding claim 4, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which a node list identifier is an item index in the node list (node (e.g., frame) list including frames 304, 306, and 308 (fig. 3B)).

Regarding claim 5, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the expandable display payload is an expandable ad (expandable ad content of AD 1 of the first frame 304 (fig. 3B)).

Regarding claim 6, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the frame escaping component is further structured as including:
determine, via at least one processor, whether escape from the first frame should be attempted (requests to escape content from the first frame by sharing or expanding content to the second frame may be determined by filtering, such as by subjecting the communication to a security measure, such as determining whether certain requested content to be escaped is allowed and thus may be attempted to travel over the communication channel to the second frame via the host frame [0046]).

Regarding claim 9, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the frame busting component is structured as including:
determine, via at least one processor, a source associated with a first level frame containing the expandable display payload (the second frame 306 determines via a communication channel which communication channel corresponds with advertisement content to be transferred to the recipient frame, such as transferred or expanded from frame 304 to frame 306 (fig. 3B));
in which the generated executable frame querying component is further structured as including:
select, via at least one processor, a first level frame from the node list (select, e.g., first frame 304 (fig. 3B));
determine, via at least one processor, that the first level frame’s source matches the source associated with the first level frame containing the expandable display payload (verify the expandable source is from the same web domain as the requesting frame, such as the requesting frame 306 requesting or receiving content from the first frame 304 ([0036], [0037], and [0057])); and
send, via at least one processor, a message to the selected first level frame with a node list identifier of the selected first level frame (the recipient frame identifier identified as the second frame, for instance [0037] from among the various frames of the frame (i.e., node) list (e.g., frames 1, 2, and 3 (fig. 3B)) wherein the message contains an identifier of the sending frame [0037] so that, for instance, it may be determined whether the frames are of the same web domain [0057]) and the unique frame identifier associated with the expandable display payload (a reference identifier associated with the first frame [0037]).

Regarding claim 10, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the frame busting component is further structured as including:
determine, via at least one processor, a domain associated with the top level of the webpage (determine a domain associated with the host page domain (abstract));
in which the message to the top level listening component with the generated executable frame querying component is a post message with target origin set to the determined domain (the frames are configured to expand content within the host page domain and thus being targeted to the host page domain even though the first and/or second frame, for instance, may be associated with different or the same domains (abstract); furthermore, the message sent from the first iframe is determined to be from a same or different domain as that of the host page; for instance, if the content of the iframe is from a different domain then it may be prevented from interacting with the host page content [0028]; even further, the first frame of a particular domain may make a request to the host page [0033] such that it is determined whether the first and second frames comprise content from the same domain but from a different domain than the host [0037]; in other words, under broadest reasonable interpretation, the determined target origin domain may be the host page’s domain or the first frame’s domain (i.e., the origin for spawning content to the second frame via the domain of the host page)).

Regarding claim 11, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the frame busting component is further structed as including:
determine, via at least one processor, a source of an initialization script associated with the expandable display payload (determine that the first page is the sender of the cross-domain communication which is known by the host page as the source of the request, which can be further checked to see if there is a match in terms of the domain of the first frame with the domain of the second frame, further allowing for initialization of a serial communication by which the communication channel can be serialized ([0048] and [0049]));
in which the generated executable expandable payload rebuilding component is further structured as including:
create, via at least one processor, an element for the expandable display payload (an element, e.g., serialized data [0049]);
set, via at least one processor, the element’s source to the source of the initialization script associated with the expandable display payload (the element’s source being a domain associated with the source and a frame (e.g., the first frame) associated with the sending unit of the cross-channel frame communication which is sent as serialized data [0049]); and
add, via at least one processor, the element to the top level of the webpage (the serialized data is transmitted via the host page [0049]).

Regarding claim 12, Chung teaches the limitations of claim 11, as explained above.
Furthermore, Chung teaches the apparatus of claim 11, in which the generated executable expandable payload rebuilding component is further structured as including:
structure, via at least one processor, the element as an escaped element (the content of the transmitted ad content to be spawned (i.e., escaped) from the first frame to the second frame is configured as an escaped element by, e.g., serializing the content and transmitted via the host page along the serialized communication channel [0049]).

Regarding claim 13, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the top level listening component is further structured as including:
identify, via at least one processor, a buster domain (identify a domain of the second (i.e., recipient) frame and the first (i.e., sending) frame wherein the second frame may correspond with a buster and each frame corresponds with a domain, such that the system is able to determine whether the frames and their respective content are from the same domain or from different domains [0057]);
in which the buster event listener is further structured as including:
determine, via at least one processor, an origin of the message from the frame busting component (determine an origin of communications from each message corresponding with a domain [0057]); and
verify, via at least one processor, that the origin of the message from the frame busting component matches the identified buster domain (determine a same domain of the frames so that the frame corresponding with the second domain is determined to match the domain of the first frame [0057]).

Regarding claim 14, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the expandable display payload is structured as to display in the webpage beyond boundaries of the first frame (the content of the first frame 304 is configured to expand in the second frame 306, for instance (fig. 3B); expand content to the second frame ([0032] and [0033]) such as content spawned from the first frame to the second frame [0034]).

Regarding claim 15, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the expandable display payload is structured as to expand to display any of: a multilevel menu, a set of media player controls (a set of media controls such as control to synchronize the playing of video content [0036] further involving expanded added content such as a video via broadcasting between frames  [0053]; ad content of the frames such as the first frame which may be expanded to a second frame, at least, may include, e.g., images, videos, interactive rich media [0023] and interactive content which may be communicated to the second frame such as passing the content as an animation [0038] particularly with respect to content that may be synchronized/negotiated between the frames [0056], thus teaching a set of media player controls; as for multilevel menu, the communicated content across frames may include control elements or other functionalities inside the frames, such as a title bar [0044] such as involving allowing a user to browse or view a first element of a multilevel menu or object on a first frame, two elements corresponding with a second frame, three elements with a third frame, and so on and so forth [0038]).

Claims 16 to 18 recite claims similar to claim 1. Some of the Office action may been reproduced below while additional or new support (e.g., prior art citations), rejection, reasoning, and explanation may be provided below as well. 

Regarding claim 16, Chung teaches a webpage frame expanding display processor-readable non-transient medium (a host page comprising a first frame requesting web content that is configured to communicate with another frame using a cross-domain frame communication channel comprising iframes within the host page where in the host page is configured to manage communication between the web source, the first requesting frame, escaping content from the first frame, and content that is busted into a second frame ([0028], figs. 1 to 6)); e.g., medium (fig. 7)), the medium storing a component collection, the component collection storage structured with processor-executable instructions comprising (e.g., host page, creating communication channels 314, 322, 324, 320 (fig. 3B), frame-host communication channel and frame-frame communication channel, security component (fig. 6), code inside and outside the frames [0048], etc.; e.g., execute serialized communication [0049]):
provide, via at least one processor, a top level listening component to a top level of a webpage (e.g., communication channel 554 (fig. 5)),
in which upon webpage loading the top level listening component is structured as to create a node list of first level frames in the webpage (node list of frames such as AD 1 and AD 2 corresponding with frames 552 and 556, respectively (fig. 5));
structure, via at least one processor, a first frame in the webpage to obtain an expandable display payload (frame 552 (fig. 5) configured to receive web content to the first frame 304 (fig. 3A)) that includes a frame escaping component (communication channel 558 (fig. 5) configured to spawn content to a second frame ([0024] and [0034])), in which the frame escaping component is structured as including:
generate, via at least one processor, a unique frame identifier associated with the expandable display payload (a reference location in the host page for the first frame which can be passed to the second frame [0037]);
create, via at least one processor, a second frame (spawn a child cross-domain frame within the host page [0054]) structured as to obtain a frame buster payload (the first frame may provide a payload including, e.g., ad content to the second frame [0054]) that includes a frame busting component (the second communications channel is created between the first and second cross-domain frames in the host page [0055] further including APIs which may be inserted on either side of the communications channel, both inside the cross-domain frame and outside the frame [0045]); and
add, via at least one processor, a top level event listener for messaging to and from the top level listening component (e.g., communications channel 314 to listen for messages from the second frame 306 (fig. 3B) and also configured to listen to messages from the first frame 304 (fig. 3B));
in which the top level event listener is structured as, upon receiving a message from the top level listening component, including:
determine if the message is a type of expandable display payload, and prevent using the message if it is not a type of expandable display payload (if the requesting content is expandable into the host page for displaying, then display the content such as by negotiating against the payload from being displayed such as as a video if it may not be expanded into the host page [0036]);
determine, via at least one processor, a unique frame identifier specified in the message from the top level listening component (the host page may pass a reference location for the frames which may be passed to a respective frame [0037]);
verify, via at least one processor, that the unique frame identifier specified in the message from the top level listening component matches the generated unique frame identifier (having created the second inter-frame frame and inter-frame communications channel [0038], determine the reference location for content to be transmitted from the first frame to the second frame [0037] further involving verifying that the sending frame identity matches the expected identity using security tokens [0048]; for instance, the tokens may be shared between the APIs of the respective frames across the communication channel to verify the requested communication [0048]);
determine, via at least one processor, a node list identifier of a first level frame in the webpage specified in the message from the top level listening component (upon determining a reference for the second frame of the frame list, send a reference for the content from the first frame to the second frame [0064]); and 
send, via at least one processor, a message to the frame busting component with the determined node list identifier (based on the frames being identified with the same domain, subsequently send a reference for the content from the first frame to the second frame [0064]);
in which the frame busting component (additional code may be inserted on either side of the communications channel (e.g., in the first frame and the second frame), both inside a cross-domain frame and outside the frame, in the host webpage, [0045], such as in the receiving or second frame (fig. 3B); in addition, frame communication channel (fig. 6)) is structured as including:
determine, via at least one processor, the unique frame identifier associated with the expandable display payload (several ways of determining that the identifier is associated with the expandable display payload, including identifying the same or different frame, identifying a reference for the content from the first frame [0064], and determining correspondence between tokens of each respective frame ([0067] and [0068]); furthermore, tokens identifying the frames associated with the content shared between frames [0048]; in addition, frame content of a first frame is identified to be provided to a second frame [0038] further including identified allowed functionalities for content inside the first cross-domain frame [0052]);
generate, via at least one processor, an executable frame querying component structured as to facilitate querying first level frames in the webpage to determine which first level frame contains the expandable display payload using the unique frame identifier associated with the expandable display payload (identify the first frame as the sending frame, such as involving communication channels to determine whether, for instance, AD 1 requests to communicate ad content to frame 306; the host page (e.g., communication channels 320, 322, and 324) queries the frames to determine content/payload corresponding with each respective frame identifier (e.g., frame identifier corresponding with frame 304) and manages requested transmission of a particular (i.e., queried) first frame to a second frame (fig. 3B); even further, query (e.g., using heart-beat messages across channels) to monitor the condition of the frames [0050]; furthermore, send a reference query from the second frame to the first frame so that the first frame can communicate the data to the second frame ([0063] and [0064]) of the multiple first level frames in the web pages including a plurality of child frames [0054]; furthermore, identify the sending frame which is requesting to transmit data to a second or other child frame using certain security measures [0055] including checking to see if the queried first level frame is determined to contain valid expandable payload [0048]);
send, via at least one processor, a message to the top level listening component with the generated executable frame querying component (APIs may be generated to be either inside or outside of the frames; if outside the frame, then an API, for instance, may manage communications among frames [0045]; in addition, to the top level frame (e.g., the host page) particular modules may be added, such as the ability for the host webpage to perform actions on the first frame such as to listen for requests from the first frame to, e.g., share content with the second frame [0053]; he host page via the generated cross domain channels as requested from the first frame can synchronize content between frames to provide coordinate rendering of the content [0056] such as by querying or checking for requests for content to be transmitted from a particular frame, such as being activated by the frame ([0061] and [0062]) or transmitting content via the host page ([0063] and [0064]) such as via a host page security component [0065]); and
add, via at least one processor, a frame event listener for messaging to and from the frame escaping component (within the second frame or within the host page, add a message listener API inserted inside the second frame for providing secure inter-frame communication [0045]; listen to messages indicating request to transmit content from a first frame, for instance, such as by listening for certain content determined to be valid for transmission in an inter-frame manner [0067]);
in which the frame event listener is structured as, upon receiving a message from the frame escaping component, including:
determine, via at least one processor, the node list identifier specified in the message from the frame escaping component (from among the node list of frames (fig. 3B) determine from the first frame communication a reference location for the first frame that can be passed to the second frame [0037]);
generate, via at least one processor, an executable expandable payload rebuilding component (generate in the host page may generate code via a request from the first frame to provide a secure inter-frame communications channel thereby securely recreating content requested by the first frame in the second frame; furthermore, an API may be inserted in the host page to manage the transmission f content from the first frame to the second frame [0045]) structured as to facilitate rebuilding the expandable display payload in the top level of the webpage (e.g., security protocols and communications management by the host page to manage the transmission and rebuilding of the content requested from the first frame to be rendered in the second frame [0045]; furthermore, the executable rebuilding component can rebuild serialized content received from the first frame to be rebuilt within the second frame [0049]) using the node list identifier (the host page code inserted into the host page as a result of the first frame’s request for communication to the second frame [0045], the first frame identifying a particular frame to receive the communication from among a list of possible frames (e.g., second frame, third frame, etc. ([0054] and [0058])) a specific frame identifier to receive the payload, including the identifier) specified in the message from the frame escaping component (the message from the first frame to the second frame specifying via the host page the identity of the recipient frame (e.g., second frame) and the payload ([0055], [0056])); and
send, via at least one processor, a message to the top level listening component with the generated executable expandable payload rebuilding component (using the communication channel [0059], pass serialized content that can be executed via the host processing component [0049]); 
in which the top level listening component (host 414 (fig. 4); communication channel creator, e.g., 504 and 506 (fig. 5); frame creator 610 and, in particular, communication channel creator 504 and 506 (fig. 6)) is further structured as including:
add, via at least one processor, a buster event listener for messaging to and from the frame busting component (the host listens for messages from the second frame, such as via the security component connection 658 and 656 (fig. 6) and via the host page communication channel, e.g., 314 and 320 (fig. 3B); the host page listens for messages from the second page such as messages passed to the host page from the second frame [0035]);
in which the buster event listener is structured as, upon receiving a message from the frame busting component (upon establishing communication channels, e.g., 314 and 320 (fig. 3B)), including:
execute, via at least one processor, an executable component provided in the message from the frame busting component (the host page upon receiving a request from the first frame may generate a second frame ([0032] and [0033]) and, subsequently, the second frame can communicate with the first frame by passing communications to the host page, which passes the communications to the first frame [0035]).

Regarding claim 17, Chung teaches a processor-implemented webpage frame expanding display system (communication channels between frames within a host page to expand content from, e.g., a first frame 304 to a second frame 306 (fig. 3B) implemented by a processor (figs. 5 and 6)), comprising: 
means to store a component collection (compute (fig. 7) for communications (fig. 3B); system for processing (figs. 5 to 8));
means to including: process processor-executable instructions from the component collection (compute of fig. 3B communications by processing (e.g., fig. 7)), the component collection storage structured including: processor-executable instructions (system for processing (figs. 5 to 8); medium [0018] and processor ([0059] to [0073])), including:
provide, via at least one processor, a top level listening component to a top level of a webpage (a communication channel between a host page and at least one frame (e.g., iframe) [0032]; fig. 3B shows communication 314 between the host page and iframes; the top level being the host webpage which has control to control one or more frames for receiving ad content [0042]), in which upon webpage loading the top level listening component is structured as to create a node list of first level frames in the webpage (the host web page is configured to generate frame(s) and communication channel(s) between each frame and the host web page so that the frame can communicate with the host page and the host page can communicate with the frame ([0043] and [0044]); 
structure, via at least one processor, a first frame in the webpage (e.g., iframe 304 (fig. 3B)) to obtain an expandable display payload (the first frame may receive ad content that is expandable in that it may be expanded to other frames within the host page ([0054] and [0055])) that includes a frame escaping component (e.g., inter-frame and/or inter-hos communication channel (fig. 3B) further including APIs ([0039], [0040], and [0045])), in which the frame escaping component is structured as including:
generate, via at least one processor, a unique frame identifier associated with the expandable display payload (corresponding with webpage content received by the first frame, associate a token identifier with the received content of the frame [0048]);
create, via at least one processor, a second frame structured as to obtain a frame buster payload that includes a frame busting component (create a second frame [0054]; configure a second cross-domain frame [0033] that includes a cross-domain communication channel [0034] and is configured to receive content spawned by the first frame [0034] further based on passing data between the frames and even further based on reference locations for the first frame and the second frame [0035]; in addition, a frame busting component such as synchronization code for synchronizing content between frames [0056]); 
and add, via at least one processor, a top level event listener for messaging to and from the top level listening component (the host page can broadcast messages to and between the frames, which are configured to listen for the messages; furthermore, each frame uses APIs provided to communicate over the frame channels ([0039] and [0045]), further including event handlers [0047]);
in which the top level event listener is structured as, upon receiving a message from the top level listening component (software configured to receive and send messages to/from each frame ([0060] and [0061])), including:
determine if the message is a type of expandable display payload, and prevent using the message if it is not a type of expandable display payload (if the requesting content is expandable into the host page for displaying, then display the content such as by negotiating against the payload from being displayed such as as a video if it may not be expanded into the host page [0036]);
determine, via at least one processor, a unique frame identifier specified in the message from the top level listening component (the host page makes a call for ad content, activating the frame-host communication channel [0061] and also creating a frame-frame communication channel identifying both the first frame and the second frame [0062]);
verify, via at least one processor, that the unique frame identifier specified in the message from the top level listening component matches the generated unique frame identifier (determine whether the first and the second frames are identified with the same domain [0064]);
determine, via at least one processor, a node list identifier of a first level frame in the webpage specified in the message from the top level listening component (upon determining a reference for the second frame of the frame list, send a reference for the content from the first frame to the second frame [0064]); and 
send, via at least one processor, a message to the frame busting component with the determined node list identifier (based on the frames being identified with the same domain, subsequently send a reference for the content from the first frame to the second frame [0064]);
in which the frame busting component is structured as including:
determine, via at least one processor, the unique frame identifier associated with the expandable display payload (several ways of determining that the identifier is associated with the expandable display payload, including identifying the same or different frame, identifying a reference for the content from the first frame [0064], and determining correspondence between tokens of each respective frame ([0067] and [0068]));
generate, via at least one processor, an executable frame querying component structured as to facilitate querying first level frames in the webpage to determine which first level frame contains the expandable display payload using the unique frame identifier associated with the expandable display payload (communication channels determine whether, for instance, AD 1 requests to communicate ad content to frame 306; each communication channel (e.g., 320, 322, and 324) queries the frames to determine content/payload corresponding with each respective frame identifier (E.g., frame identifier corresponding with frame 304) (fig. 3B));
send, via at least one processor, a message to the top level listening component with the generated executable frame querying component (APIs may be generated to be either inside or outside of the frames; if outside the frame, then an API, for instance, may manage communications among frames [0045]); and
add, via at least one processor, a frame event listener for messaging to and from the frame escaping component (within the second frame, add a message listener API inserted inside the second frame for providing secure inter-frame communication [0045]);
in which the frame event listener is structured as, upon receiving a message from the frame escaping component, including:
determine, via at least one processor, the node list identifier specified in the message from the frame escaping component (from among the node list of frames (fig. 3B) determine from the first frame communication a reference location for the first frame that can be passed to the second frame [0037]);
generate, via at least one processor, an executable expandable payload rebuilding component (generate in the host page may generate code via a request from the first frame to provide a secure inter-frame communications channel thereby securely recreating content requested by the first frame in the second frame; furthermore, an API may be inserted in the host page to manage the transmission f content from the first frame to the second frame [0045]) structured as to facilitate rebuilding the expandable display payload in the top level of the webpage (e.g., security protocols and communications management by the host page to manage the transmission and rebuilding of the content requested from the first frame to be rendered in the second frame [0045]; furthermore, the executable rebuilding component can rebuild serialized content received from the first frame to be rebuilt within the second frame [0049]) using the node list identifier (the host page code inserted into the host page as a result of the first frame’s request for communication to the second frame [0045], the first frame identifying a particular frame to receive the communication from among a list of possible frames (e.g., second frame, third frame, etc. ([0054] and [0058])) a specific frame identifier to receive the payload, including the identifier) specified in the message from the frame escaping component (the message from the first frame to the second frame specifying via the host page the identity of the recipient frame (e.g., second frame) and the payload ([0055] and [0056])); and
send, via at least one processor, a message to the top level listening component with the generated executable expandable payload rebuilding component (using the communication channel [0059], pass serialized content that can be executed via the host processing component [0049]); 
in which the top level listening component is further structured as including:
add, via at least one processor, a buster event listener for messaging to and from the frame busting component (fig. 3B shows the host page receiving/listening for messages from the second frame in addition to the first frame (fig. 3B));
in which the buster event listener is structured as, upon receiving a message from the frame busting component, including:
execute, via at least one processor, an executable component provided in the message from the frame busting component (code within the host page control communication between the first and second frames, such as to execute security commands involved in determining the transmission of content or payload between frames [0045]).

Regarding claim 18, Chung teaches a webpage frame expanding display process (figs. 2 to 6 such as involving expanding content from a first frame *e.g., AD 1) to a second frame (e.g., AD 2) by spawning content or expanding the content of the first frame to the second frame), processor-executable via at least one processor from a component collection stored in at least one memory (processor ([0059] to [0074]) for execution on medium [0018] for execution of a collection with respect to ad content and host page and requests based on ad content and host page (fig. 3B)), the component collection storage structured with processor-executable instructions comprising (instructions with processing of associated processor (figs. 5 and 8); execution of collection of communication channels involving nodes (Fig. 3B)) to:
provide, via at least one processor, a top level listening component to a top level of a webpage (a host page may receive a request for hosting ad content, further involving hosting ad content in a first frame and subsequently coordinating the expansion of content to a second frame from a first frame and via coordination by the host page ([0028; figs. 2, 3A, 3B, 4, 5, and 6)), in which upon webpage loading the top level listening component is structured as to create a node list of first level frames in the webpage (the host page can act as a place holder for potential ads such as using cross-domain frame communication [0029], including a list of frames including frame 1, frame 2, and frame 3 (fig. 3B)); 
structure, via at least one processor, a first frame in the webpage to obtain an expandable display payload (expandable content such as ad content that can be inserted into a generated first frame [0029]) that includes a frame escaping component (generate within the first frame a communication channel that may be crated to allow the first frame to communicate requests such as expanding or communicating content to a second frame to the host webpage [0032]), 
in which the frame escaping component is structured as including:
generate, via at least one processor, a unique frame identifier associated with the expandable display payload (generate a reference location in the host page for the first frame that can be passed to the second frame, and vice versa [0037]);
create, via at least one processor, a second frame (create a second inter-frame communication channel and a second cross domain frame ([0033] and [0034])) structured as to obtain a frame buster payload (the second frame receiving content spawned by the first frame [0034]) that includes a frame busting component (second communication channel [0034], creating a secure communications channel that passes data between frames via the host page [0035]); and 
add, via at least one processor, a top level event listener for messaging to and from the top level listening component (fig. 3B shows frame 304 listening to messages from the host page via communication channel 314);
in which the top level event listener is structured as, upon receiving a message from the top level listening component (software configured to receive and send messages to/from each frame ([0060] and [0061])), including:
determine if the message is a type of expandable display payload, and prevent using the message if it is not a type of expandable display payload (if the requesting content is expandable into the host page for displaying, then display the content such as by negotiating against the payload from being displayed such as as a video if it may not be expanded into the host page [0036]);
determine, via at least one processor, a unique frame identifier specified in the message from the top level listening component (the host page makes a call for ad content, activating the frame-host communication channel [0061] and also creating a frame-frame communication channel identifying both the first frame and the second frame [0062]);
verify, via at least one processor, that the unique frame identifier specified in the message from the top level listening component matches the generated unique frame identifier (determine whether the first and the second frames are identified with the same domain [0064]);
determine, via at least one processor, a node list identifier of a first level frame in the webpage specified in the message from the top level listening component (upon determining a reference for the second frame of the frame list, send a reference for the content from the first frame to the second frame [0064]); and 
send, via at least one processor, a message to the frame busting component with the determined node list identifier (based on the frames being identified with the same domain, subsequently send a reference for the content from the first frame to the second frame [0064]);
in which the frame busting component is structured as including:
determine, via at least one processor, the unique frame identifier associated with the expandable display payload (several ways of determining that the identifier is associated with the expandable display payload, including identifying the same or different frame, identifying a reference for the content from the first frame [0064], and determining correspondence between tokens of each respective frame ([0067] and [0068]));
generate, via at least one processor, an executable frame querying component structured as to facilitate querying first level frames in the webpage to determine which first level frame contains the expandable display payload using the unique frame identifier associated with the expandable display payload (communication channels determine whether, for instance, AD 1 requests to communicate ad content to frame 306; each communication channel (e.g., 320, 322, and 324) queries the frames to determine content/payload corresponding with each respective frame identifier (E.g., frame identifier corresponding with frame 304) (fig. 3B));
send, via at least one processor, a message to the top level listening component (to the top level frame (e.g., the host page) particular modules may be added, such as the ability for the host webpage to perform actions on the first frame such as to listen for requests from the first frame to, e.g., share content with the second frame [0053]) with the generated executable frame querying component (the host page via the generated cross domain channels as requested from the first frame can synchronize content between frames to provide coordinate rendering of the content [0056] such as by querying or checking for requests for content to be transmitted from a particular frame, such as being activated by the frame ([0061] and [0062]) or transmitting content via the host page ([0063] and [0064]) such as via a host page security component [0065]); and
add, via at least one processor, a frame event listener for messaging to and from the frame escaping component (listen to messages indicating request to transmit content from a first frame, for instance, such as by listening for certain content determined to be valid for transmission in an inter-frame manner [0067]);
in which the frame event listener is structured as, upon receiving a message from the frame escaping component, including:
determine, via at least one processor, the node list identifier specified in the message from the frame escaping component (identify the recipient frame (e.g., second frame) from among a list of nodes or frames specified by the sending frame (e.g., first frame) [0037] from among the frame identifiers (fig. 3B));
generate, via at least one processor, an executable expandable payload rebuilding component (generate in the host page may generate code via a request from the first frame to provide a secure inter-frame communications channel thereby securely recreating content requested by the first frame in the second frame; furthermore, an API may be inserted in the host page to manage the transmission f content from the first frame to the second frame [0045]) structured as to facilitate rebuilding the expandable display payload in the top level of the webpage (e.g., security protocols and communications management by the host page to manage the transmission and rebuilding of the content requested from the first frame to be rendered in the second frame [0045]; furthermore, the executable rebuilding component can rebuild serialized content received from the first frame to be rebuilt within the second frame [0049]) using the node list identifier (the host page code inserted into the host page as a result of the first frame’s request for communication to the second frame [0045], the first frame identifying a particular frame to receive the communication from among a list of possible frames (e.g., second frame, third frame, etc. ([0054] and [0058])) a specific frame identifier to receive the payload, including the identifier) specified in the message from the frame escaping component (the message from the first frame to the second frame specifying via the host page the identity of the recipient frame (e.g., second frame) and the payload ([0055] and [0056])); and
send, via at least one processor, a message to the top level listening component with the generated executable expandable payload rebuilding component (using the communication channel [0059], pass serialized content that can be executed via the host processing component [0049]); 
in which the top level listening component (host 414 (fig. 4); communication channel creator, e.g., 504 and 506 (fig. 5); frame creator 610 and, in particular, communication channel creator 504 and 506 (fig. 6)) is further structured as including:
add, via at least one processor, a buster event listener for messaging to and from the frame busting component (the host listens for messages from the second frame, such as via the security component connection 658 and 656 (fig. 6) and via the host page communication channel, e.g., 314 and 320 (fig. 3B); the host page listens for messages from the second page such as messages passed to the host page from the second frame [0035]);
in which the buster event listener is structured as, upon receiving a message from the frame busting component (upon establishing communication channels, e.g., 314 and 320 (fig. 3B)), including:
execute, via at least one processor, an executable component provided in the message from the frame busting component (the host page upon receiving a request from the first frame may generate a second frame ([0032] and [0033]) and, subsequently, the second frame can communicate with the first frame by passing communications to the host page, which passes the communications to the first frame [0035]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, as applied above, and further in view of Corvera et al. (US 20090328063, Herein “Corvera”).
Regarding claim 7, Chung teaches the limitations of claim 1, as explained above.
However, Chung fails to specifically teach the apparatus of claim 1, in which the unique frame identifier associated with the expandable display payload is a randomly generated number.
Yet, in a related art, Corvera discloses identifiers used between the frames (e.g., main web page and child web page) may be random numbers between the parent and child to enhance security [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the security-enhancement by providing random number identifiers for frames of inter-frame communication of Corvera with the inter-frame communication for delivering expandable web content expandable from a first frame to a second frame of Chung to have the unique frame identifier associated with the expandable display payload is a randomly generated number. The combination would allow for, according to the motivation of Corvera, establishing the communication channels between a parent and a child page such as between the first frame and second frame of Chung so that the frames may utilize cryptographically strong random numbers between the frames in order to enhance the security of the communication channel. For instance, for a given communication channel the channel would have its own unique pair of numbers and this pair of numbers serves as keys which, in combination with the domain name identity for the communication channel, servers to enhance the security of the communication between the frames [0031]. An enhanced form of secure communication would be expected for inter-frame messaging techniques that provide cross-domain communications between entities of a web page such as frames [0003], particularly for iframes which can improve the performance of the presentation of the content while continuing to maintain reliable, secure, and controlled incorporation of the advertisement content into the hosted page frame [0004].

Regarding claim 8, Chung teaches the limitations of claim 1, as explained above.
Furthermore, Chung teaches the apparatus of claim 1, in which the frame busting component is further structured as including:
determine, via at least one processor, the unique frame identifier associated with the expandable display payload (the expandable display payload corresponds with a reference location for the first frame which can be passed to the second frame so that the content requested and/or hosted by the first frame may be spawned (i.e., expanded) to the second frame [0037]; furthermore, security tokens [0048]).

	However, Chung fails to specifically teach by parsing a name attribute.
Yet, in a related art, Corvera discloses a frame corresponding with iframe(s) so be used for listener component [0022].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the use of a name used for listening for messages from an iframe of Corvera with the inter-frame communication listening of Chung to have by parsing a name attribute. The combination would allow for, according to the motivation of Corvera, allowing a listener component particular for nested iframes which allow for identifying frames used by a listening component; by using a name listening convention, it would be possible and suitable to use any suitable name which can be used for the listener, thereby easily identifying a frame and corresponding content using, for instance, a private hash [0022]. Upon creating a listener listening to an iframe, the private hash (i.e., name) can be used to identify communication among various frames [0022] such as is the case with the plurality of frames referenced within the host page.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144